UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus International Small Cap Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund July 31, 2016 (Unaudited) Common Stocks - 98.6% Shares Value ($) Australia - 6.7% Ansell 338,748 4,986,434 BT Investment Management 483,810 3,305,356 Challenger 655,236 4,730,478 Estia Health 918,452 3,580,614 Evolution Mining 4,187,665 8,974,386 Fairfax Media 5,764,025 4,599,376 OZ Minerals 948,844 4,607,649 Qantas Airways 1,419,414 a 3,408,630 Regis Resources 2,834,569 8,681,121 Vicinity Centres 2,614,441 6,874,461 Belgium - 1.2% Galapagos 121,370 a 6,609,573 Nyrstar 357,060 a 3,255,036 Brazil - .9% APERAM 180,175 Canada - 6.2% Air Canada 545,057 a 3,752,968 Artis Real Estate Investment Trust 753,569 7,878,235 CAE 467,086 6,231,868 Canadian Apartment Properties REIT 252,067 6,303,364 Cogeco Communications 79,751 3,925,094 DH 169,104 4,176,926 Entertainment One 2,699,804 7,049,647 Gran Tierra Energy 2,389,280 a 6,624,435 WSP Global 135,965 4,075,878 Denmark - .5% DFDS 84,203 Finland - .6% Valmet 354,544 France - 6.8% Alten 83,739 5,806,353 Atos 115,020 11,273,747 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) France - 6.8% (continued) Eiffage 63,955 4,914,335 Fonciere Des Regions 70,769 6,657,168 Gaztransport Et Technigaz 120,787 3,453,661 Maisons du Monde 202,552 b 4,325,276 Rubis 47,812 3,858,850 SCOR 184,899 5,402,577 Teleperformance 94,888 8,825,236 Germany - 7.1% Aareal Bank 177,853 5,837,961 Carl Zeiss Meditec-BR 84,629 3,160,164 Covestro 124,195 b 5,801,182 Drillisch 157,025 6,236,585 Gerresheimer 50,676 4,349,485 Rheinmetall 66,200 4,634,629 Stroeer SE & Co. 179,478 8,529,946 TAG Immobilien 475,796 6,771,628 Wirecard 120,168 5,587,553 Zalando 165,194 a,b 6,265,534 Ireland - 1.6% DCC 48,973 4,371,663 ICON 114,864 a 8,921,487 Israel - .8% Elbit Systems 65,428 Italy - 4.6% A2A 5,980,630 8,491,699 ANIMA Holding 828,558 b 4,149,969 Autogrill 881,944 7,671,222 Prysmian 276,147 6,458,712 Saras 2,219,595 3,816,577 Societa Iniziative Autostradali e Servizi 701,576 6,380,816 Japan - 25.5% Ain Holdings 139,300 9,679,394 Alpine Electronics 356,200 3,920,347 Central Glass 1,085,000 4,742,588 Chiba Bank 1,085,000 5,284,902 CKD 646,600 6,127,919 Common Stocks - 98.6% (continued) Shares Value ($) Japan - 25.5% (continued) CyberAgent 81,300 4,629,323 Daicel 565,200 6,447,717 DeNA 356,200 9,244,059 DTS 290,400 5,806,008 Ebara 1,201,000 6,615,005 Goldcrest 340,300 5,432,927 Haseko 662,000 7,130,279 Hitachi Kokusai Electric 309,800 5,021,896 Hogy Medical 81,300 5,266,752 Ichigo 1,327,900 5,882,401 Japan Aviation Electronics Industry 503,000 7,522,693 Japan Hotel REIT Investment 6,504 5,494,632 Kyudenko 139,300 4,914,784 Lion 542,000 8,270,633 Makino Milling Machine 503,000 2,883,863 Matsumotokiyoshi Holdings 135,400 6,057,735 Nifco 92,900 5,289,842 Nippon Shokubai 46,500 2,975,891 Nippon Signal 495,500 4,788,190 Park24 166,500 5,694,958 Sanwa Holdings 588,500 6,205,969 Sawai Pharmaceutical 108,500 8,687,656 Shikoku Electric Power 387,200 4,086,974 Start Today 120,100 5,767,531 Sumitomo Osaka Cement 901,000 4,344,509 Tadano 503,400 4,958,269 Takara Leben 685,200 5,439,428 Tokai Rika 418,000 8,115,431 Tokyo Seimitsu 181,900 4,351,623 Tokyo Steel Manufacturing 541,900 3,861,041 Totetsu Kogyo 127,800 4,070,662 Luxembourg - .7% Regus 1,387,397 Malta - .7% Unibet Group-SDR 539,210 Netherlands - 2.4% Corbion 179,324 4,314,442 Euronext 201,516 b 8,606,307 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Netherlands - 2.4% (continued) TKH Group 164,962 6,020,666 New Zealand - .5% Z Energy 677,883 Norway - .5% Storebrand 1,064,831 a Singapore - 2.6% IGG 6,078,000 2,593,084 Mapletree Industrial Trust 6,267,900 8,461,922 Mapletree Logistics Trust 12,342,000 9,711,949 South Korea - 4.5% Com2uS 43,902 a 4,530,707 Doosan Heavy Industries & Construction 171,503 4,011,408 Hyundai Marine & Fire Insurance 151,761 4,105,127 Hyundai Wia 77,543 5,946,475 LF 142,506 2,652,547 Osstem Implant 88,500 a 6,020,354 SFA Engineering 79,751 4,300,282 Soulbrain 76,422 4,434,611 Spain - 4.7% Almirall 229,292 3,683,745 Cia de Distribucion Integral Logista Holdings 179,091 4,321,851 Distribuidora Internacional de Alimentacion 449,625 2,805,475 Enagas 141,539 4,315,242 Euskaltel 688,414 b 6,177,216 Gamesa Corp Tecnologica 208,824 4,423,020 Hispania Activos Inmobiliarios 302,745 a 4,051,493 Mediaset Espana Comunicacion 170,110 1,955,091 Merlin Properties Socimi 496,817 5,687,748 Switzerland - 6.6% Actelion 28,649 a 5,081,266 Adecco Group 116,065 6,370,881 Aryzta 85,016 a 3,197,310 Baloise Holding 62,021 6,987,921 Georg Fischer 4,955 4,041,403 Julius Baer Group 178,279 a 7,317,312 Logitech International 240,376 4,799,088 Common Stocks - 98.6% (continued) Shares Value ($) Switzerland - 6.6% (continued) Sika 1,509 7,077,914 Swiss Life Holding 37,591 a 8,591,010 United Kingdom - 12.9% Auto Trader Group 1,173,579 b 5,757,620 Bellway 156,095 4,330,004 Britvic 980,203 8,107,820 Cairn Energy 1,528,897 a 3,623,947 Card Factory 673,490 2,728,365 Galliford Try 256,636 3,335,317 GKN 1,590,607 6,092,134 Halma 386,754 5,369,308 IMI 296,821 4,211,119 Jimmy Choo 2,173,306 a 3,027,269 Jupiter Fund Management 1,046,171 5,848,367 Just Eat 708,468 a 5,035,036 Keller Group 456,554 6,157,074 LondonMetric Property 3,187,719 6,826,005 Merlin Entertainments 1,101,570 b 6,898,662 Micro Focus International 136,661 3,501,531 Rentokil Initial 2,424,238 6,897,977 RPC Group 633,789 7,238,749 Spectris 147,461 3,667,009 Spire Healthcare Group 1,122,424 b 4,796,595 Total Common Stocks (cost $752,843,214) Preferred Stocks - .7% Shares Value ($) Germany - .7% Jungheinrich (cost $4,214,587) 188,151 Other Investment - .0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $143,541) 143,541 c Total Investments (cost $757,201,342) % Cash and Receivables (Net) .7 % Net Assets % BR—Bearer Certificate REIT—Real Estate Investment Trust SDR—Swedish Depository Receipts STATEMENT OF INVESTMENTS (Unaudited) (continued) a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $52,778,361 or 6.57% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Industrials 21.8 Financials 20.6 Consumer Discretionary 14.5 Information Technology 12.8 Materials 9.9 Health Care 8.1 Consumer Staples 4.7 Energy 3.2 Utilities 2.1 Telecommunications 1.6 Money Market Investment .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Small Cap Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 792,577,527 - - Equity Securities - Preferred Common Stocks † 5,737,401 - - Mutual Funds 143,541 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 4,657 - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Citigroup British Pound, Expiring 8/1/2016 1,153,596 1,522,071 1,526,728 4,657 Gross Unrealized Appreciation At July 31, 2016, accumulated net unrealized appreciation on investments was $41,257,127, consisting of $87,175,600 gross unrealized appreciation and $45,918,473 gross unrealized depreciation. NOTES At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
